Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 02/18/2021. Claims 1, 3, 4, 12 have been canceled; and claim 2 has been amended. 
Claims 2, 5-11 and 13-18 are pending.

Allowable Subject Matter
Claims 2, 5-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 2 is the inclusion of the limitation 
“…wherein one of a source and a drain of the fourth transistor is electrically connected to the one electrode of the second capacitor, wherein one of a source and a drain of the fifth transistor is electrically connected to the other electrode of the second capacitor, wherein the other of the source and the drain of the second transistor is electrically connected to the first wiring, wherein a gate of the first transistor is electrically connected to the second wiring, wherein a gate of the fourth transistor is electrically connected to the second wiring,  wherein a gate of the second transistor is electrically connected to the third wiring, and wherein a gate of the fifth transistor is electrically connected to the third wiring.”

The primary reason for the allowance of the independent claim 5 is the inclusion of the limitation 
“…a first circuit; a second circuit; a second transistor; a third transistor; and a second capacitor, wherein the first circuit and the second circuit each comprise a first transistor, a first capacitor, and a circuit block, wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, wherein the one electrode of the first capacitor is electrically connected to the circuit block, wherein the other electrode of the first capacitor is electrically connected to one of a source and a drain of the second transistor, wherein the one of the source and the drain of the second transistor is electrically connected to one electrode of the second capacitor, wherein the other electrode of the second capacitor is electrically connected to one of a source and a drain of the third transistor, and wherein the circuit block comprises a display element.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 5. Claims 6, 7, 13-16 and 18 are allowed by virtue of their dependency.
Abe JP 2012-145655 and Kobayashi et al. US 2017/0092177 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871